Title: To George Washington from John Amboy, 14 May 1781
From: Amboy, John
To: Washington, George


                        
                            Sir
                            May 14, 1781
                        
                        The above see below is a copy of a Letter I received last morning from Shrewsbury which
                            I wish safe to hand.
                        In a New York Paper of the 9th Inst. I saw the following. "On Sunday last was sent in here by some of his
                            Majesty’s Ships the Rebel Frigate Protector bound from Port au Prince to Boston Carries 12. 12s 8
                            guns, 6 6 pounders had many valuable Articles with 10.000 Dollars on Board; I am with great Regard
                            &c.
                        
                        Saturday Night 12 of May 81
                        This Morning the Fleet got under Way but meeting a Brig. coming from the Southward they immediately returned
                            within the Hook.
                        Yesterday the London got a Ground in coming down where she lay for six Hours, which caused a great Uneasiness
                            throughout the whole Fleet but got off safe. They now give out they are going to Chesapeake Bay as a Reinforcement to G.
                            Phillips which I think is probable as I cant Learn they have any Genl Officer on Board and only 2.000 Troops with about 50
                            Horse.
                        I think the Fleet sails tomorrow the Weather permitting. 

                    